DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “Reb M, Reb D, or both, are present in the beverage in an amount in the range of 0.05 g/L to 1.0 g/L, 0.05 g/L to 50 g/L”. It is unclear whether the recited ranges are intended to apply to Reb M and Reb D respectively or whether the first range, which is narrower, is intended to be a preferred range. Appropriate correction is required.
Claim 24 recites “a total steviol glycoside amount in the range of 1,000 ppm to 10,000 ppm, or 400 ppm to 1100 ppm”. Since the range overlap and effectively merely claim a range of 400-10,000 ppm, it is unclear why the ranges are claimed separately and whether the two separate ranges are intended to apply to some other component. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsson et al. (U.S. 10,364,450 B2).
Regarding claims 1 and 20-23, Olsson et al. discloses a sweetener composition comprising a sensory modifying amount (C39, L37-L49; C40, L5-L12) of each individual claimed compound (C5, L18-L21): SG201 (C7, L4-L35; Fig. 7D, #26), SG202 (C12, L31-L55; Fig. 7E, #14), SG203 (C7, L36-L65; Fig. 7E, #22), and SG204 (C11, L32-L62; Fig. 7D, #11).
As for claim 2, Olsson et al. discloses the compositions comprising one or more of SG201-204 plus Reb M and Reb D (C39, L42-L43, L53-L58).
As for claim 3, Olsson et al. discloses the composition as comprising Reb M (C41, L15-L16) and/or Reb D (C40, L66-L67).
As for claim 4, Olsson et al. discloses the composition as comprising Reb A (C40, L52-L53).
As for claim 5, Olsson et al. discloses the steviol glycosides enhance the sweetness of a composition (C39, L37-L39), which would include SG201-SG204.
As for claim 6, Olsson et al. discloses that the composition may include any of the isolated components (C5, L18-L21), such that isolating SG201 would result in the omission of SG202-204. Such a composition would result in at least one of the compounds SG202-SG204 being in an amount that has a sucrose equivalent of less than 1.5 (i.e., zero).
As for claim 7, Olsson et al. discloses that a mixture of steviol glycosides may be produced (C39, L52-L58) and that a sweetener composition may comprise Reb A in an amount of 90-99 % by weight (C40, L52-L53). A combined steviol glycoside would thus be at a 
As for claim 8, Olsson et al. discloses that a mixture of steviol glycosides may be produced (C39, L52-L58) and that a sweetener composition may comprise Reb A in an amount of 90-99 % by weight (C40, L52-L53). A combined steviol glycoside would thus be at a concentration of 1-10% by weight, which anticipates the claimed range of 0.5-10% by weight of a total amount of steviol glycosides in the composition.
As for claim 9, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively discloses the Reb D and/or Reb M as being present in an amount greater than any other compound, including SG201-204.
As for claim 10, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol 
As for claim 11, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively discloses the Reb D and/or Reb M as being present in an amount of 20-200 times greater than any other compound, including SG201-204 (e.g., 99% Reb D and 1% any other compound).
As for claim 12, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D 
As for claim 13, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides, which anticipates the claimed range of 92.5% by weight or greater of a total amount of steviol glycosides in the composition.
As for claim 14, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58). Olsson et al. thus effectively discloses the composition as having a steviol glycoside concentration of at least 95%.
As for claim 15, Olsson et al. discloses a composition having a total steviol glycoside concentration in the range of 0.05-5 g/L (specifically, about 1-7,000 mg/L, or 0.001-7 g/L) (C38, L50-L54).
As for claim 16, Olsson et al. discloses a composition as having a total steviol glycoside amount in the range of 50-1000 ppm (C41, L1-L4).
As for claim 17, Olsson et al. discloses the composition as being in a beverage (C39, L42-L44).
As for claim 24, Olsson et al. discloses a composition as having a total steviol glycoside amount in the range of 400-10,000 ppm (C41, L1-L4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S. 10,364,450 B2).
Regarding claim 18, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 0.05-1.0 g/L would be obvious to a skilled practitioner.
As for claim 19, Olsson et al. discloses the composition of claim 17, but does not specifically disclose the concentration for one of SG201-204 as being in an amount of 0.001 g/L to 0.1 g/L. However, the reference does disclose an aqueous solution comprising steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54). A skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 0.001-0.1 g/L would be obvious to a skilled practitioner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, 17, 18, and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 10 and 11 of copending Application No. 16/310,746. Although the claims at issue are not identical, they are not the claims of the present application merely require the presence of one of SG201-204 and Reb D/Reb M in various concentrations in various sweetener compositions and the claims of the ‘746 application also requires various comparable sweetener compositions comprising SG201-204 in various concentrations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793